DETAILED ACTION
This office action is in response to the application filed on 12/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas US 2014/0232364.
	Regarding Claim 6, Thomas teaches (Figures 2 and 4-10) a power conversion circuit (at Fig. 4) comprising: a plurality of serially connected solid-state switches (102-106) coupled between an input terminal (150) and a ground (GND) and including an output terminal (140); an inductor (120) coupled between the output terminal and a load (at 130); a capacitor (110) coupled in parallel with two of the serially connected solid-state switches (106); and a controller (controlling switches) configured to control the plurality of serially connected solid-state switches such that a voltage at the load is regulated by repetitively charging and discharging the capacitor (110), wherein a current in the inductor (L) increases during the charging of the capacitor (110, Fig. 10); and wherein the controller is further configured to cyclically (Fig. 7, with 200) detect a voltage at the output terminal (at 140) and compare the detected voltage to a threshold voltage (See Fig. 6). (For example: Paragraphs 33-43)
	Regarding Claim 7, Thomas teaches (Figures 2 and 4-10) wherein the output terminal (140) is positioned between the two serially connected solid-state switches (106) that are coupled in parallel with the capacitor (110). (For example: Paragraphs 33-43)
	Regarding Claims 8 and 15, Thomas teaches (Figures 2 and 4-10) wherein current flowing in the inductor (L) does not stop between charging and discharging the capacitor (110, Fig. 110). (For example: Paragraphs 33-43)
	Regarding Claim 13, Thomas teaches (Figures 2 and 4-10) a power conversion circuit (Fig. 4) comprising: a plurality of solid-state switches (102-106); an input terminal (at 150) configured to supply power to one or more of the plurality of solid-state switches; an output terminal (140) configured to receive power from the input terminal, 
	Regarding Claim 14, Carpenter teaches (Figures 1 and 6-9 and 11) wherein the output terminal (140) is positioned between the two serially connected solid-state switches (106). (For example: Paragraphs 33-43)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2014/0232364 in view of Carpenter et al. US 2011/0018511.
	Regarding Claims 9 and 16, Thomas teaches (Figures 2 and 4-10) a circuit.

	Carpenter teaches (Figures 1 and 6-9 and 11) wherein current stops (1104) flowing in the inductor (132) between charging and discharging the capacitor (126). (For example: Paragraphs 55-62 and 70-74)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of  Thomas to include wherein current stops flowing in the inductor between charging and discharging the capacitor. as taught by Carpenter to provide the desired level of output signal. 

Claims 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2014/0232364 in view of Xing et al US 8427113.
	Regarding Claims 10 and 17, Thomas teaches (Figures 2 and 4-10) wherein the plurality of serially connected solid-state switches.
	Thomas does not teach the solid state switches change state using zero voltage switching. 
	Xing teaches (Figure 1) the solid state switches (Q1-Q4) change state using zero voltage switching. (Col. 4 lines 36-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Thomas to include the solid state switches change state using zero voltage switching as taught by Xing to avoid high switching losses. 
	Regarding Claim 20, Thomas teaches (Figures 2 and 4-10) the power conversion circuit.
	Thomas does not teach wherein the plurality of solid-state switches are disposed on a unitary semiconductor die that also contains the load.
	Xing teaches (Figure 4) wherein the plurality of solid-state switches (at 200) are disposed on a unitary semiconductor die (401) that also contains the load (402). (Col. 7 lines 47-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Thomas to include the solid state switches change state using zero voltage switching as taught by Xing to avoid high switching losses. 

Claims 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 2014/0232364 in view of Cho et al US 7138994 and further in view of Gong et al. US 2015/03660.
		Regarding Claims 11 and 18, Thomas teaches (Figures 2 and 4-10) a power circuit.
	Thomas does not teach comprising a preflux timer circuit that causes the controller to generate a first preflux condition in the inductor and subsequently charge the capacitor causing an increase in current flow in the inductor.
	Cho teaches (Figure 4) a preflux circuit that causes the controller to generate a first preflux condition (Fig. 4) in the inductor (L) and subsequently charge the capacitor 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Carpenter to include comprising a preflux timer circuit that causes the controller to generate a first preflux condition in the inductor and subsequently charge the capacitor causing an increase in current flow in the inductor, as taught by Cho, to reduce the charging time of the capacitor and improve its energy recovery efficiency. 
	Thomas as modified does not teach the preflux timer circuit.
	Gong teaches (Figure 1 and 6) wherein the timer circuit (at Figure. 6). (For example: Paragraphs 47-48)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Thomas to include the timer circuit, as taught by Gong to high losses in the system by improving controlling operation. 
	Regarding Claims 12 and 19, Thomas as modified by Cho teaches (Figures 1 and 6-9 and 11) wherein the preflux circuit (see claim 11). (For example: Paragraphs 25-29)
	Thomas as modified does not teach wherein the preflux timer circuit includes a switched capacitor bank.
	Gong teaches (Figure 1 and 6) wherein the timer circuit (Figure 6) includes a switched capacitor bank (608). (For example: Paragraphs 47-48)
. 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
	Applicant argue that “The office action (herein "OA") asserts that Thomas teaches "wherein a current in the inductor (L) increases during the charging of the capacitor (110, Fig. 10)" (OA, page 3, section 6). Applicant respectfully disagrees… As is shown in Fig. 10, while the inductor current IL is shown to be increasing in a 
portion of the graph, it is not shown whether capacitor 110 is being charged when IL is 
increasing. Portions of para. [0047] and table 4 of Thomas”. However, Thomas teaches in Figures 2 and 10 that during the state S2 the capacitor is being charge and the inductor is receiving current. Figure 10 shows that when IL is increasing in around the middle of the wave of IL moving forward the IL signal is increasing, while this IL is increase the converter is placed is state 2 multiple times. Therefore the claim limitations that the when the current in the inductor increases during a charge of the capacitor is covered by the prior art. 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838